USDC IN/ND case 1:19-cr-00017-HAB-SLC document 93 filed 03/25/21 page 1 of 7


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  )        Cause No. 1:19-CR-17-HAB
                                                    )        (1:20-CV-236-HAB)
TYSON HUDSON                                        )

                                         OPINION AND ORDER

        On October 23, 2019, Defendant was sentenced to 90 months’ imprisonment following his

plea of guilty to a single charge of Possession of a Firearm by a Felon in violation of 18 U.S.C. §

922(g)(1). (ECF No. 41). No timely appeal followed. 1 Defendant then filed his Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (ECF No.

75), followed shortly thereafter by an Amended Memorandum of Law in support of his Motion to

Vacate. (ECF No. 83). The Government filed its response (ECF No. 89) to which the Defendant

replied. (ECF No. 92). After reviewing the issues presented, the briefing, and the procedural

history of this case, the Court concludes that one issue presented in Defendant’s Motion requires

the appointment of counsel and the setting of an evidentiary hearing.

A.      Background

        On three separate occasions in January and February 2019, a confidential informant (CI)

with the Fort Wayne Police Department purchased heroin from an individual of interest in a FWPD

investigation. After each of these transactions, law enforcement followed the suspect back to a

residence located at 3205 Queen Street in Fort Wayne. A state search warrant was obtained for

that residence. The Defendant’s indictment in this case flowed from firearms found during the

execution of that search warrant.


1
 As shall be noted infra, the Defendant attempted to file a belated appeal which was denied by the Seventh Circuit
Court of Appeals. (ECF No. 56).
USDC IN/ND case 1:19-cr-00017-HAB-SLC document 93 filed 03/25/21 page 2 of 7


       Defendant was indicted on March 27, 2019 and retained private counsel, Attorney Marcia

Linsky, a seasoned defense attorney who routinely practices before this Court. The Defendant

promptly pled guilty to the indictment pursuant to a written plea agreement.

       While the Defendant’s case was pending, the Supreme Court decided Rehaif v. United

States, ––– U.S. ––––, 139 S. Ct. 2191, 204 L.Ed.2d 594 (2019), which altered the landscape of

the Government’s burden in a case under § 922(g)(1). In Rehaif, the Supreme Court held that the

Government was required to prove both that the defendant knew he possessed a firearm, and that

defendant knew that he was in a prohibited class (such as being a convicted felon) at the time he

possessed the firearm. 139 S. Ct. at 2194. Both these elements were not alleged in the Defendant’s

indictment.

       On October 23, 2019, the Defendant appeared before the court for sentencing. Prior to the

beginning of Defendant’s sentencing hearing, the Government presented the Defendant with a

post-plea waiver of indictment waiving any challenge under Rehaif. The Defendant reviewed the

waiver with Attorney Linsky and ultimately, signed the agreement. (ECF No. 39). The Court

examined the Defendant both on his knowledge of his rights under Rehaif, including his right to

withdraw his guilty plea, and on the voluntariness of his waiver.         The Defendant further

acknowledged in both the written document and in his statements to the Court that he knew he was

a convicted felon at the time he possessed the firearm. The Court accepted the post-plea waiver

and proceeded to impose sentence of 90 months’ imprisonment followed by two years of

supervised release.

       As is the Court’s customary practice, near the end of the sentencing hearing the Court

advised the Defendant of his appellate rights. The Court specifically advised the Defendant that he

could appeal his conviction and must file a Notice of Appeal within 14 days of judgment in his



                                                2
USDC IN/ND case 1:19-cr-00017-HAB-SLC document 93 filed 03/25/21 page 3 of 7


case. He was further advised that if requested, the Clerk of the Court would file a notice of appeal

on his behalf. The Defendant did not make such a request. What occurred next is the subject of

some dispute.

       Defendant avers several times in his various sworn affidavits that at the conclusion of the

sentencing hearing, he requested Attorney Linsky to file a notice of appeal on his behalf. (ECF

No. 83-1 at ¶10; ECF No. 92 at ¶1). Defendant has further submitted two letters, one from his

mother, Stephanie Hudson, and one from Leslie Sterling, that he contends support his statements

that he requested a notice of appeal be filed. (ECF No. 92 at pp. 27–28). Finally, the Defendant

avers that he had Danielle Henry, Laquonda Hatch, Ms. Sterling, and Ms. Hudson all contact

Attorney Linsky regarding his appeal. (ECF No. 92 at p. 30, ¶14).

       For her part, Attorney Linsky does not recall any request from the Defendant to file a notice

of appeal, and, as is clear in the record, no timely notice of appeal was filed in the case. The

Government has submitted a sworn affidavit from Attorney Linsky (ECF No. 89-2) disputing the

Defendant’s statements in his affidavits along with a letter dated October 24, 2019, that Attorney

Linsky mailed to the Defendant outlining: (1) the time limit for filing an appeal; (2) the fact that

the Defendant waived his appellate rights in his plea agreement; and (3) that, in her opinion, no

appealable issues exist. (ECF No. 89-1). Additionally, the Government provides email

communications from February 4, 2020, between the Defendant and Attorney Linsky. In those

email communications, the Defendant writes “I figured you had gotten wind of my desire to appeal

my conviction and assumed you filed such notice with the courts because of the message I left

with your secretary. Apparently[,] I was wrong.” (ECF No. 89-4).

       Ultimately, the Defendant requested an extension of time to file an appeal (ECF No. 44),

which this Court denied (ECF No. 45). However, the Court directed the Clerk to transmit the



                                                 3
USDC IN/ND case 1:19-cr-00017-HAB-SLC document 93 filed 03/25/21 page 4 of 7


belated Notice of Appeal to the Seventh Circuit. On April 15, 2020, the Seventh Circuit dismissed

the appeal as untimely. (ECF No. 56).

          B.     Legal Discussion

          Defendant’s present petition along with his amended filing raise numerous issues. First,

he asserts that the decision in Rehaif rendered his conviction invalid. As part and parcel of that

assertion, the Defendant argues that Attorney Linsky was ineffective when she did not fully explain

the import of the waiver the Defendant signed and acknowledged at sentencing. Additionally, the

Defendant lists a host of other failings of counsel he asserts prejudiced him. Most pertinent, for

present purposes, is the Defendant’s assertion that counsel was ineffective for failing to file a notice

of appeal on his behalf as he requested.

          Relief under 28 U.S.C. § 2255 is reserved for “extraordinary situations.” Prewitt v. United

States, 83 F.3d 812, 816 (7th Cir. 1996). In order to proceed on a motion pursuant to § 2255, a

federal prisoner must show that the district court sentenced him in violation of the Constitution or

laws of the United States, or that the sentence was in excess of the maximum authorized by law,

or is otherwise subject to collateral attack. Id. A § 2255 motion is neither a substitute for nor a

recapitulation of a direct appeal. Id.; Belford v. United States, 975 F.2d 310, 313 (7th Cir. 1992),

overruled on other grounds by Castellanos v. United States, 26 F.3d 717 (7th Cir. 1994). As a

result:

                 [T]here are three types of issues that a section 2255 motion cannot
                 raise: (1) issues that were raised on direct appeal, absent a showing
                 of changed circumstances; (2) nonconstitutional issues that could
                 have been but were not raised on direct appeal; and (3) constitutional
                 issues that were not raised on direct appeal, unless the section 2255
                 petitioner demonstrates cause for the procedural default as well as
                 actual prejudice from the failure to appeal.




                                                   4
USDC IN/ND case 1:19-cr-00017-HAB-SLC document 93 filed 03/25/21 page 5 of 7


Belford, 975 F.2d at 313; see also McCoy v. United States, 815 F.3d 292, 295 (7th Cir. 2016).

Additionally, aside from demonstrating “cause” and “prejudice” from the failure to raise

constitutional errors on direct appeal, a § 2255 movant may alternatively pursue such errors after

demonstrating that the district court’s refusal to consider the claims would lead to a fundamental

miscarriage of justice. Johnson v. Loftus, 518 F.3d 453, 455–56 (7th Cir. 2008).

        The Sixth Amendment guarantees criminal defendants “the right ... to have the Assistance

of Counsel for [their] defence.” The right to counsel includes “‘the right to the effective assistance

of counsel.’” Strickland v. Washington, 466 U.S. 668, 686 (1984) (quoting McMann v. Richardson,

397 U.S. 759, 771, n.14 (1970)). Under Strickland, a defendant who claims ineffective assistance

of counsel must prove (1) “that counsel’s representation fell below an objective standard of

reasonableness,” 466 U.S. at 687–688, and (2) that any such deficiency was “prejudicial to the

defense,” id., at 692.

        “When a defendant asks his attorney to pursue a direct appeal and the attorney does not do

so, it is per se ineffective assistance of counsel.” Gant v. United States, 627 F.3d 677, 681 (7th Cir.

2010) (citing Kafo v. United States, 467 F.3d 1063, 1069 (7th Cir.2006)). To succeed on such a

claim, however, a defendant must show that he actually requested his attorney file an appeal. Id.;

see also, Castellanos v. United States, 26 F.3d 717, 719 (7th Cir.1994) (“‘Request’ is an important

ingredient in this formula. A lawyer need not appeal unless the client wants to pursue that

avenue.”).

        A district court is not required to provide a hearing for every petitioner who brings a § 2255

motion. However, the court must hold an evidentiary hearing on a § 2255 motion “[u]nless the

motion and the ... record[ ] ... conclusively show that the prisoner is entitled to no relief.” 28 U.S.C.

§ 2255(b). This means that “a district court must grant an evidentiary hearing when the petitioner



                                                   5
USDC IN/ND case 1:19-cr-00017-HAB-SLC document 93 filed 03/25/21 page 6 of 7


alleges facts that, if proven, would entitle him to relief.” Kafo, 467 F.3d at 1067 (quotation marks

omitted). No hearing is required, however, “if the petitioner makes allegations that are vague,

conclusory, or palpably incredible, rather than detailed and specific.” Martin v. United States, 789

F.3d 703, 706 (7th Cir. 2015) (quotation marks omitted).

         A hearing is necessary in this case on the limited issue of whether the Defendant’s assertion

that counsel was ineffective by failing to file a notice of appeal on his behalf has merit. The

Defendant has alleged facts, supported by his own affidavit and notarized statements from two

others, that he requested counsel to file an appeal on his behalf. If true, these facts would

demonstrate counsel performed deficiently. Of course, these facts are disputed in the record by the

Government’s evidence, including an affidavit from Attorney Linsky. For this reason, an

evidentiary hearing is required for the Court to assess the credibility of the various witnesses.

Indeed, at the evidentiary hearing, the district court possesses broad discretion to evaluate the

credibility of contradictory testimony and such findings are entitled to “exceptional deference” on

review. Gant, 627 F.3d at 681-82 (quoting Tezak v. United States, 256 F.3d 702, 715-716 (7th Cir.

2001).

         The Court also finds that, pursuant to 28 U.S.C. § 2255(g), counsel should be appointed to

represent Defendant at the hearing. Accordingly, the Court REFERS this matter to the Northern

District of Indiana Federal Community Defenders, Inc., 31 E. Sibley St., Hammond, Indiana 46320

(219-937-8020) for the appointment of counsel to represent the Defendant on the limited issue set

forth herein.

         The Court will set this matter for further proceedings upon the appearance of counsel for

Defendant. All other issues presented in the Defendant’s § 2255 petition (ECF No. 75) remain

under advisement pending the evidentiary hearing and ruling on that matter.



                                                  6
USDC IN/ND case 1:19-cr-00017-HAB-SLC document 93 filed 03/25/21 page 7 of 7


     SO ORDERED on March 25, 2021.

                                     s/ Holly A. Brady
                                     JUDGE HOLLY A. BRADY
                                     UNITED STATES DISTRICT COURT




                                       7
